DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Response to Amendment
Claims 1-5, 8-13, 16-21 and 24-29 were previously pending and subject to non-final action on May. 25, 2021. In the response filed on Sep. 24, 2021, claims 1, 9, 17, 21, 24-27 and 29 were amended. Therefore, claims 1-5, 8-13, 16-21 and 24-29 are currently pending and subject to the final action below.

Response to Arguments
Applicant’s arguments, filed Sep. 24, 2021 regarding claims 1-5, 8-13, 16-21 and 24-29 under 35 U.S.C. 112 (b) have been fully considered and are persuasive.  The rejection of claims 1-5, 8-13, 16-21 and 24-29 has been withdrawn.

Applicant’s arguments, filed Sep. 24, 2021 regarding claims 17-24 and 26-29 under claim objection have been fully considered and are persuasive.  The objection of claims 17-24 and 26-29 has been withdrawn.

Applicant's arguments, filed Jun. 05, 2020 regarding claims 1-5, 8-13, 16-21 and 24-29 under 35 U.S.C. 103 have been fully considered but they are moot because the arguments do not apply to the new combination of references being used in the current rejection.
Applicant’s argument 1: Applicant’s recites that it is respectfully submitted that the art fails to disclose or suggest, at least, concept of the posted message, the second interface, and the fifth interface being displayed simultaneously on a screen; the second interface being used for transferring the second object, the fifth interface being used for displaying the second screen including the obtainable objects, and the first interface for selecting the first object. With regard to the concept of displaying interfaces simultaneously on a screen, the outstanding Office Action asserts that Barclay's Figure 1 shows such concept. However, Barclay never discloses or suggests the specific interfaces as set forth in Applicants' Claim 1 - namely, the posted message, the second interface, and the fifth interface displayed simultaneously.
Examiner Response 1: After reviewing applicant’s arguments and disclosures. The Examiner respectfully disagrees since Luxton and FarmVille teaches the limitation of:  transmitting, to the first terminal, data for displaying a first screen including a posted message, a second interface for requesting transfer of a second object that the first user possesses to a second user, a third interface, and a fifth interface such that the posted message, the second interface for requesting transfer of the second object that the first user possesses to the second user, the third interface, and the fifth interface are 
Luxton teaches: transmitting, to the first terminal, data for displaying a first screen including a posted message, (Luxton – [0030] Fig. 8, a message/chat box displaying messages posted by user of a gaming system)
FarmVille teaches: transmitting, to the first terminal, data for displaying a first screen including a posted message, (FarmVille – [pdf page 56-57, Keeping Track of Farming Stats] Fig. 3-5 illustrates posted message interface for keeping track of comments in a thread.)

    PNG
    media_image1.png
    378
    552
    media_image1.png
    Greyscale

a second interface for requesting transfer of a second object that the first user possesses to a second user, (FarmVille – [pdf page 50] Figure 3-1 Clicking the Free Gifts tab redirects you to the FarmVille Gifting page, shown in Figure 3-2, where you can select free gifts to send to your farming neighbors. Examiners notes above, outlines how the examiner is interpreting the term interface. Tab interface has similar functionality as a button in within a user interface.)

    PNG
    media_image2.png
    690
    710
    media_image2.png
    Greyscale

a third interface, (FarmVille – [pdf page 50] Sign Post: clicking this button allows you to leave a comment on your farm a farm you’re visiting. [pdf page 56-57, Keeping Track of Farming Stats] Fig. 3-5 illustrates posted message interface for keeping track of comments in a thread.)

    PNG
    media_image3.png
    690
    710
    media_image3.png
    Greyscale

and a fifth interface such that the posted message, the second interface for requesting transfer of the second object that the first user possesses to the second user, the third interface, and the fifth interface are displayed simultaneously on the first screen, (Farmville – Figure 3-1. The tab Free Gifts is the second interface, Get farm Cash is the fifth interface and Third Interface is the Sign Post. Clicking the Sign Post will bring up posted message that will be displayed with the tabs in Figure 3-1.)

    PNG
    media_image4.png
    690
    710
    media_image4.png
    Greyscale

the second screen being displayed in response to an operation to the fifth interface by the first user; (FarmVille – [pdf page 81] Click the Get Farm Cash tab above the FarmVille play area to display the Buy Farm Cash & Coins menu, as shown in Figure 5-1. Clicking the tab (interface) will generate the second screen Figure 5.1 as shown below.)

    PNG
    media_image5.png
    503
    636
    media_image5.png
    Greyscale


Examiner Notes
The current claims recites the terms second interface, third interface, fourth interface and fifth interface. However, the specification does not give an explicit definition of the term interface. In light of the specification it appears that the interfaces are interactive elements that allows a user to take an actions. For example, a tab(s), button(s) or icon(s) are consider interfaces that can perform an action when selected by the user. According to the disclosures of applicant’s invention, a button is an interface that performs a particular operation. Examiners also notes that the applicant’s uses the term terminal. Examiner is interpreting the term terminal as a computer device. The 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-5, 8-13, 16-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Luxton et al. (US PGPUB: 20100227675, Filed Date: Mar. 03, 2010 hereinafter "Luxton") in view of Farmville (Farmville for Dummies (2011) Wiley Publishing, Inc.)
Regarding independents claim 1, Luxton teaches: A game control method comprising: (Luxton – [0009] Fig. 2 an example of gaming computer system architecture.)
transmitting, to a first terminal of a first user, data for displaying a second screen including a plurality of obtainable objects and a first interface for selecting a first object among the plurality of objects; (Luxton – [0029] In some embodiments, a first player can make transfers or gifts of virtual items to a second player [0032] Illustrated in Fig. 9, a player can select an item to purchase. The item select can be purchase for himself and other players. Individually or all player, or only for player’s friends. Once the necessary selections are made, the player can place the order to purchase the virtual item. This order is received by the server 1102, which can then process the order. Fig. 9 is the second screen including a plurality of objects.)
providing the selected first object to the first user in response to an operation to the first interface by the first user; (Luxton – [0029] [0032] In the example illustrated, the first player selected to purchase a glass of wine for each player at the table.)
transmitting, to the first terminal, data for displaying a first screen including a posted message, (Luxton – [0030] Fig. 8, a message/chat box displaying messages posted by user of a gaming system)
Luxton continue to teach transmitting, to the second terminal, data for displaying the received message; (Luxton – [0030] Fig. 8, a message/chat box displaying messages posted by user of a gaming system) but does not explicitly teach: a second interface for requesting transfer of a second object that the first user possesses to a second user, a third interface, and a fifth interface such that the posted message, the second interface for requesting transfer of the second object that the first user possesses to the second user, the third interface, and the fifth interface are displayed simultaneously on the first screen, the second screen being displayed in response to an operation to the fifth interface by the first user; 
However, FarmVille teaches: a second interface for requesting transfer of a second object that the first user possesses to a second user, (FarmVille – [pdf page 50] Figure 3-1 Clicking the Free Gifts tab redirects you to the FarmVille Gifting page, shown in Figure 3-2, where you can select free gifts to send to your farming neighbors. Examiners notes above, outlines how the examiner is interpreting the term interface. Tab interface has similar functionality as a button in within a user interface.)

    PNG
    media_image2.png
    690
    710
    media_image2.png
    Greyscale
 

    PNG
    media_image6.png
    439
    541
    media_image6.png
    Greyscale

a third interface, (FarmVille – [pdf page 50] Sign Post: clicking this button allows you to leave a comment on your farm a farm you’re visiting. [pdf page 56-57, Keeping Track of Farming Stats] Fig. 3-5 illustrates posted message interface for keeping track of comments in a thread.) 
    PNG
    media_image3.png
    690
    710
    media_image3.png
    Greyscale


    PNG
    media_image1.png
    378
    552
    media_image1.png
    Greyscale

and a fifth interface such that the posted message, the second interface for requesting transfer of the second object that the first user possesses to the second user, the third interface, and the fifth interface are displayed simultaneously on the first screen, (Farmville – Figure 3-1. The tab Free Gifts is the second interface, Get farm Cash is the fifth interface and Third Interface is the Sign Post. Clicking the Sign Post will bring up posted message that will be displayed with the tabs in Figure 3-1.) 

    PNG
    media_image4.png
    690
    710
    media_image4.png
    Greyscale


    PNG
    media_image1.png
    378
    552
    media_image1.png
    Greyscale

the second screen being displayed in response to an operation to the fifth interface by the first user; (FarmVille – [pdf page 81] Click the Get Farm Cash tab above the FarmVille play area to display the Buy Farm Cash & Coins menu, as shown in Figure 5-1. Clicking the tab (interface) will generate the second screen Figure 5.1 as shown below.) 

    PNG
    media_image5.png
    503
    636
    media_image5.png
    Greyscale

transferring the second object from the first user to the second user in response to an operation to the second interface by the first user; (FarmVille – [pdf page 85-86, Giving and Receiving Gifts] Sending free gifts such as animals, trees, decoration, and construction materials available as free gifts. Fig. 4-6 illustrates an interface for “The FarmVille Gifting Page”. 1. Gifting Page interface, 2. Select via radio button the gift to send, 3 select friend any number of friends to send the gift(s) and 3. Send the gift (transfer))
transmitting, to a second terminal of the second user, data for displaying a notification that the second object has been transferred when the second object has been transferred from the first user to the second user; (FarmVille – [pdf page 87-88, Accepting and Using Gifts] Fig. 4-7 illustrates notification of pending gifts received from the first user. Fig. 4-9 illustration of Gift Acceptance confirmation page.)

    PNG
    media_image7.png
    143
    282
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    297
    519
    media_image8.png
    Greyscale

receiving a message inputted by the first user to the third interface displayed on the first terminal in response to an operation to a fourth interface displayed on the first terminal by the first user; (FarmVille – [pdf page 56-57, Keeping Track of Farming Stats] Fig. 3-5 illustrates posted message interface for keeping track of comments in a thread. The Post button is the fourth interface.)

    PNG
    media_image1.png
    378
    552
    media_image1.png
    Greyscale

transmitting, to the second terminal, data for displaying content of a benefit; (FarmVille – [pdf page 201-202, Sharing ribbon bonuses with neighbors] Fig. 11-1 Ribbons awarded for a particular achievement.)
providing the benefit to the second user when a benefit providing condition is fully satisfied regarding the second user; (FarmVille – [pdf page 202-204, Sharing ribbon bonuses with neighbors] Fig. 11-2 illustrates Ribbon Bonus notification which can be shared among neighbors.)

    PNG
    media_image9.png
    286
    400
    media_image9.png
    Greyscale

transmitting, to the second terminal, data for displaying a notification that the benefit has been provided to the second user, when the benefit providing condition is fully satisfied; (FarmVille – [pdf page 202-204, Sharing ribbon bonuses with neighbors] When you earn a ribbon, a pop-up notice like the one in Figure 11-2 appears to inform you of your achievement. Click the Share button on this notification to post a notice about your achievement to your news feed)

    PNG
    media_image9.png
    286
    400
    media_image9.png
    Greyscale

and transmitting, to the second terminal, when the benefit providing condition is not fully satisfied, data for displaying information indicating an extent to which the benefit providing condition has been satisfied regarding the second user. (FarmVille – [pdf page 204, Earning your next ribbon] Table. 11-2 illustrates calculation of actions needed to be award your next ribbon. Without having to wait to find out how many actions the following ribbon the user can view how many actions are left for achieving the next ribbon award.)

    PNG
    media_image10.png
    292
    484
    media_image10.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have combined Luxton and FarmVille as both inventions relates to transferring of virtual items in a social networking servers (SNS). Adding the teaching of Farmville provides Luxton with the transferring items currently a user possession. Therefore, providing an added benefit of giving gifts currently owned.
Regarding dependents claim 2,
Luxton does not explicitly teach: wherein the benefit providing condition includes a plurality of conditions, at least one of which relates to a number and a kind of the second object transferred to the second user.
However, FarmVille teaches: wherein the benefit providing condition includes a plurality of conditions, at least one of which relates to a number and a kind of the second object transferred to the second user. (FarmVille – [pdf page 204, Earning your next ribbon] Table. 11-2 illustrates calculation of actions needed to be award your next ribbon. Without having to wait to find out how many actions the following ribbon the user can view how many actions are left for achieving the next ribbon award.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have combined Luxton and FarmVille as both inventions relates to transferring of virtual items in a social networking servers (SNS). Adding the teaching of Farmville provides Luxton with the transferring items currently a user possession. Therefore, providing an added benefit of giving gifts currently owned.
Regarding dependents claim 3, discloses all the features with respect to claim 1 as outlined above
Luxton does not explicitly teach: wherein the benefit providing condition includes a plurality of conditions, and the game control method further comprising transmitting data for displaying information indicating an extent to which each of the conditions has been satisfied.
However, FarmVille teaches: wherein the benefit providing condition includes a plurality of conditions, and the game control method further comprising transmitting data for displaying information indicating an extent to which each of the conditions has been FarmVille – [pdf page 204, Earning your next ribbon] Table. 11-2 illustrates calculation of actions needed to be award your next ribbon. Without having to wait to find out how many actions the following ribbon the user can view how many actions are left for achieving the next ribbon award.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have combined Luxton and FarmVille as both inventions relates to transferring of virtual items in a social networking servers (SNS). Adding the teaching of Farmville provides Luxton with the transferring items currently a user possession. Therefore, providing an added benefit of giving gifts currently owned.
Regarding dependents claim 4, discloses all the features with respect to claim 1 as outlined above
Luxton does not explicitly teach: wherein a second screen including the plurality of obtainable objects is displayed in response to an operation to a fifth interface by the first user.
However, FarmVille teaches: wherein a second screen including the plurality of obtainable objects is displayed in response to an operation to a fifth interface by the first user. (FarmVille – [pdf page 85-86, Giving and Receiving Gifts] Sending free gifts such as animals, trees, decoration, and construction materials available as free gifts. Fig. 4-6 illustrates an interface for “The FarmVille Gifting Page”. 1. Gifting Page interface, 2. Select via radio button the gift to send, 3 select friend any number of friends to send the gift(s) and 3. Send the gift (transfer))
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have combined Luxton and FarmVille as both inventions relates to 
Regarding dependents claim 5, discloses all the features with respect to claim 1 as outlined above
Luxton teaches: wherein the first object provided to the first user is equivalent to the second object to be transferred to the second user. (Luxton − [0032-0033] As shown in Fig. 10, a virtual item can be associated with the first player and other players 1106. Displaying a wine glass on the other players receiving the virtual drink. Purchasing of drink is one example illustrated in Fig. 9 and Fig 10. However, the system can also transfer first player chips to other players in the game.)
Regarding dependents claim 8, discloses all the features with respect to claim 1 as outlined above
Luxton teaches: wherein the first user and the second user belong to an identical community, or the first user and the second user are in a friend relationship. (Luxton − [0022] Furthermore, transfers can be limited to players who are friends or otherwise connected within the context of an online social network (e.g., transfers are only allowed between players who are also "friends" on Facebook (r)). Fraud detection systems can be used to prevent fraudulent transactions.)
Regarding independents claim 9, Luxton teaches: An apparatus comprising: circuitry configured to transmit, to a first terminal of a first user, data for displaying a second screen including a plurality of obtainable objects and data for displaying a first interface for selecting a first object among the plurality of objects; (Luxton – [0029] In some embodiments, a first player can make transfers or gifts of virtual items to a second player [0032] Illustrated in Fig. 9, a player can select an item to purchase. The item select can be purchase for himself and other players. Individually or all player, or only for player’s friends. Once the necessary selections are made, the player can place the order to purchase the virtual item. This order is received by the server 1102, which can then process the order. Fig. 9 is the second screen including a plurality of objects.)
providing the selected first object to the first user in response to an operation to the first interface by the first user; (Luxton – [0029] [0032] In the example illustrated, the first player selected to purchase a glass of wine for each player at the table.)
transmitting, to the first terminal, data for displaying a first screen including a posted message, (Luxton – [0030] Fig. 8, a message/chat box displaying messages posted by user of a gaming system)
Luxton continue to teach transmitting, to the second terminal, data for displaying the received message; (Luxton – [0030] Fig. 8, a message/chat box displaying messages posted by user of a gaming system) but does not explicitly teach: a second interface for requesting transfer of a second object that the first user possesses to a second user, a third interface, and a fifth interface such that the posted message, the second interface for requesting transfer of the second object that the first user possesses to the second user, the third interface, and the fifth interface are displayed simultaneously on the first screen, the second screen being displayed in response to an operation to the fifth interface by the first user;
However, Farmville teaches: a second interface for requesting transfer of a second object that the first user possesses to a second user, (FarmVille – [pdf page 50] Figure 3-1 Clicking the Free Gifts tab redirects you to the FarmVille Gifting page, shown in Figure 3-2, where you can select free gifts to send to your farming neighbors. Examiners notes above, outlines how the examiner is interpreting the term interface.)
a third interface, (FarmVille – [pdf page 50] Sign Post: clicking this button allows you to leave a comment on your farm a farm you’re visiting. [pdf page 56-57, Keeping Track of Farming Stats] Fig. 3-5 illustrates posted message interface for keeping track of comments in a thread.)
and a fifth interface such that the posted message, the second interface for requesting transfer of the second object that the first user possesses to the second user, the third interface, and the fifth interface are displayed simultaneously on the first screen, (Farmville – Figure 3-1. The tab Free Gifts is the second interface, Get farm Cash is the fifth interface and Third Interface is the Sign Post. Clicking the Sign Post will bring up posted message that will be displayed with the tabs in Figure 3-1.)
the second screen being displayed in response to an operation to the fifth interface by the first user; (FarmVille – [pdf page 81] Click the Get Farm Cash tab above the FarmVille play area to display the Buy Farm Cash & Coins menu, as shown in Figure 5-1. Clicking the tab (interface) will generate the second screen Figure 5.1 as shown below.)
transferring the second object from the first user to the second user in response to an operation to the second interface by the first user; (FarmVille – [pdf page 85-86, Giving and Receiving Gifts] Sending free gifts such as animals, trees, decoration, and construction materials available as free gifts. Fig. 4-6 illustrates an interface for “The FarmVille Gifting Page”. 1. Gifting Page interface, 2. Select via radio button the gift to send, 3 select friend any number of friends to send the gift(s) and 3. Send the gift (transfer))
transmitting, to a second terminal of the second user, data for displaying a notification that the second object has been transferred when the second object has been transferred from the first user to the second user; (FarmVille – [pdf page 87-88, Accepting and Using Gifts] Fig. 4-7 illustrates notification of pending gifts received from the first user. Fig. 4-9 illustration of Gift Acceptance confirmation page.)
receiving a message inputted by the first user to the third interface displayed on the first terminal in response to an operation to a fourth interface displayed on the first terminal by the first user; (FarmVille – [pdf page 56-57, Keeping Track of Farming Stats] Fig. 3-5 illustrates posted message interface for keeping track of comments in a thread. The Post button is the fourth interface.)
transmitting, to the second terminal, data for displaying content of a benefit; (FarmVille – [pdf page 201-202, Sharing ribbon bonuses with neighbors] Fig. 11-1 Ribbons awarded for a particular achievement.)
providing the benefit to the second user when a benefit providing condition is fully satisfied regarding the second user; (FarmVille – [pdf page 202-204, Sharing ribbon bonuses with neighbors] Fig. 11-2 illustrates Ribbon Bonus notification which can be shared among neighbors.)
transmitting, to the second terminal, data for displaying a notification that the benefit has been provided to the second user, when the benefit providing condition is fully satisfied; (FarmVille – [pdf page 202-204, Sharing ribbon bonuses with neighbors] When you earn a ribbon, a pop-up notice like the one in Figure 11-2 appears to inform you of your achievement. Click the Share button on this notification to post a notice about your achievement to your news feed)
and transmitting, to the second terminal, when the benefit providing condition is not fully satisfied, data for displaying information indicating an extent to which the benefit providing condition has been satisfied regarding the second user. (FarmVille – [pdf page 204, Earning your next ribbon] Table. 11-2 illustrates calculation of actions needed to be award your next ribbon. Without having to wait to find out how many actions the following ribbon the user can view how many actions are left for achieving the next ribbon award.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have combined Luxton and FarmVille as both inventions relates to transferring of virtual items in a social networking servers (SNS). Adding the teaching of Farmville provides Luxton with the transferring items currently a user possession. Therefore, providing an added benefit of giving gifts currently owned.
Regarding dependents claim 10, discloses all the features with respect to claim 9 as outlined above
Luxton does not explicitly teach: wherein the benefit providing condition includes a plurality of conditions, at least one of which relates to a number and a kind of the second object transferred to the second user.
However, FarmVille teaches: wherein the benefit providing condition includes a plurality of conditions, at least one of which relates to a number and a kind of the second object transferred to the second user. (FarmVille – [pdf page 204, Earning your next ribbon] Table. 11-2 illustrates calculation of actions needed to be award your next ribbon. Without having to wait to find out how many actions the following ribbon the user can view how many actions are left for achieving the next ribbon award.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have combined Luxton and FarmVille as both inventions relates to transferring of virtual items in a social networking servers (SNS). Adding the teaching of Farmville provides Luxton with the transferring items currently a user possession. Therefore, providing an added benefit of giving gifts currently owned.
Regarding dependents claim 11, discloses all the features with respect to claim 9 as outlined above
Luxton does not explicitly teach: wherein the benefit providing condition includes a plurality of conditions, and the game control method further comprising transmitting data for displaying information indicating an extent to which each of the conditions has been satisfied.
However, FarmVille teaches: wherein the benefit providing condition includes a plurality of conditions, and the game control method further comprising transmitting data for displaying information indicating an extent to which each of the conditions has been satisfied. (FarmVille – [pdf page 204, Earning your next ribbon] Table. 11-2 illustrates calculation of actions needed to be award your next ribbon. Without having to wait to find out how many actions the following ribbon the user can view how many actions are left for achieving the next ribbon award.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have combined Luxton and FarmVille as both inventions relates to transferring of virtual items in a social networking servers (SNS). Adding the teaching of 
Regarding dependents claim 12, discloses all the features with respect to claim 9 as outlined above
Luxton does not explicitly teach: wherein a second screen including the plurality of obtainable objects is displayed in response to an operation to a fifth interface by the first user.
However, FarmVille teaches: wherein a second screen including the plurality of obtainable objects is displayed in response to an operation to a fifth interface by the first user. (FarmVille – [pdf page 85-86, Giving and Receiving Gifts] Sending free gifts such as animals, trees, decoration, and construction materials available as free gifts. Fig. 4-6 illustrates an interface for “The FarmVille Gifting Page”. 1. Gifting Page interface, 2. Select via radio button the gift to send, 3 select friend any number of friends to send the gift(s) and 3. Send the gift (transfer))
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have combined Luxton and FarmVille as both inventions relates to transferring of virtual items in a social networking servers (SNS). Adding the teaching of Farmville provides Luxton with the transferring items currently a user possession. Therefore, providing an added benefit of giving gifts currently owned.
Regarding dependents claim 13, discloses all the features with respect to claim 9 as outlined above
Luxton teaches: wherein the first object provided to the first user is equivalent to the second object to be transferred to the second user. (Luxton − [0032-0033] As shown in Fig. 10, a virtual item can be associated with the first player and other players 1106. Displaying a wine glass on the other players receiving the virtual drink. Purchasing of drink is one example illustrated in Fig. 9 and Fig 10. However, the system can also transfer first player chips to other players in the game.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have combined Luxton and FarmVille as both inventions relates to transferring of virtual items in a social networking servers (SNS). Adding the teaching of Farmville provides Luxton with the transferring items currently a user possession. Therefore, providing an added benefit of giving gifts currently owned.
Regarding dependents claim 16, discloses all the features with respect to claim 9 as outlined above
Luxton teaches: wherein the first user and the second user belong to an identical community, or the first user and the second user are in a friend relationship. (Luxton − [0022] Furthermore, transfers can be limited to players who are friends or otherwise connected within the context of an online social network (e.g., transfers are only allowed between players who are also "friends" on Facebook (r)). Fraud detection systems can be used to prevent fraudulent transactions.)
Regarding independents claim 17, Luxton teaches: A non-transitory computer-readable storage record medium including computer executable instructions, wherein the instructions, when executed by a computer, cause the computer to perform a method, the method comprising: (Luxton – [0009] Fig. 2 an example of gaming computer system architecture.
transmitting, to a first terminal of a first user, data for displaying a second screen including a plurality of obtainable objects and a first interface for selecting a first object among the plurality of objects; (Luxton – [0029] In some embodiments, a first player can make transfers or gifts of virtual items to a second player [0032] Illustrated in Fig. 9, a player can select an item to purchase. The item select can be purchase for himself and other players. Individually or all player, or only for player’s friends. Once the necessary selections are made, the player can place the order to purchase the virtual item. This order is received by the server 1102, which can then process the order. Fig. 9 is the second screen including a plurality of objects.)
providing the selected first object to the first user in response to an operation to the first interface by the first user; (Luxton – [0029] [0032] In the example illustrated, the first player selected to purchase a glass of wine for each player at the table.)
transmitting, to the first terminal, data for displaying a first screen including a posted message, (Luxton – [0030] Fig. 8, a message/chat box displaying messages posted by user of a gaming system)
Luxton continue to teach transmitting, to the second terminal, data for displaying the received message; (Luxton – [0030] Fig. 8, a message/chat box displaying messages posted by user of a gaming system) but does not explicitly teach: a second interface for requesting transfer of a second object that the first user possesses to a second user, a third interface, and a fifth interface such that the posted message, the second interface for requesting transfer of the second object that the first user possesses to the second user, the third interface, and the fifth interface are displayed 
However, Farmville teaches: a second interface for requesting transfer of a second object that the first user possesses to a second user, (FarmVille – [pdf page 50] Figure 3-1 Clicking the Free Gifts tab redirects you to the FarmVille Gifting page, shown in Figure 3-2, where you can select free gifts to send to your farming neighbors. Examiners notes above, outlines how the examiner is interpreting the term interface.)
a third interface, (FarmVille – [pdf page 50] Sign Post: clicking this button allows you to leave a comment on your farm a farm you’re visiting. [pdf page 56-57, Keeping Track of Farming Stats] Fig. 3-5 illustrates posted message interface for keeping track of comments in a thread.)
and a fifth interface such that the posted message, the second interface for requesting transfer of the second object that the first user possesses to the second user, the third interface, and the fifth interface are displayed simultaneously on the first screen, (Farmville – Figure 3-1. The tab Free Gifts is the second interface, Get farm Cash is the fifth interface and Third Interface is the Sign Post. Clicking the Sign Post will bring up posted message that will be displayed with the tabs in Figure 3-1.)
the second screen being displayed in response to an operation to the fifth interface by the first user; (FarmVille – [pdf page 81] Click the Get Farm Cash tab above the FarmVille play area to display the Buy Farm Cash & Coins menu, as shown in Figure 5-1. Clicking the tab (interface) will generate the second screen Figure 5.1 as shown below.
transferring the second object from the first user to the second user in response to an operation to the second interface by the first user; (FarmVille – [pdf page 85-86, Giving and Receiving Gifts] Sending free gifts such as animals, trees, decoration, and construction materials available as free gifts. Fig. 4-6 illustrates an interface for “The FarmVille Gifting Page”. 1. Gifting Page interface, 2. Select via radio button the gift to send, 3 select friend any number of friends to send the gift(s) and 3. Send the gift (transfer))
transmitting, to a second terminal of the second user, data for displaying a notification that the second object has been transferred when the second object has been transferred from the first user to the second user; (FarmVille – [pdf page 87-88, Accepting and Using Gifts] Fig. 4-7 illustrates notification of pending gifts received from the first user. Fig. 4-9 illustration of Gift Acceptance confirmation page.)
receiving a message inputted by the first user to the third interface displayed on the first terminal in response to an operation to a fourth interface displayed on the first terminal by the first user; (FarmVille – [pdf page 56-57, Keeping Track of Farming Stats] Fig. 3-5 illustrates posted message interface for keeping track of comments in a thread. The Post button is the fourth interface.)
transmitting, to the second terminal, data for displaying content of a benefit; (FarmVille – [pdf page 201-202, Sharing ribbon bonuses with neighbors] Fig. 11-1 Ribbons awarded for a particular achievement.)
providing the benefit to the second user when a benefit providing condition is fully satisfied regarding the second user; (FarmVille – [pdf page 202-204, Sharing ribbon bonuses with neighbors] Fig. 11-2 illustrates Ribbon Bonus notification which can be shared among neighbors.)
transmitting, to the second terminal, data for displaying a notification that the benefit has been provided to the second user, when the benefit providing condition is fully satisfied; (FarmVille – [pdf page 202-204, Sharing ribbon bonuses with neighbors] When you earn a ribbon, a pop-up notice like the one in Figure 11-2 appears to inform you of your achievement. Click the Share button on this notification to post a notice about your achievement to your news feed)
and transmitting, to the second terminal, when the benefit providing condition is not fully satisfied, data for displaying information indicating an extent to which the benefit providing condition has been satisfied regarding the second user. (FarmVille – [pdf page 204, Earning your next ribbon] Table. 11-2 illustrates calculation of actions needed to be award your next ribbon. Without having to wait to find out how many actions the following ribbon the user can view how many actions are left for achieving the next ribbon award.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have combined Luxton and FarmVille as both inventions relates to transferring of virtual items in a social networking servers (SNS). Adding the teaching of Farmville provides Luxton with the transferring items currently a user possession. Therefore, providing an added benefit of giving gifts currently owned.
Regarding dependents claim 19, Luxton, FarmVille and Barclay 
Luxton does not explicitly teach: wherein the benefit providing condition includes a plurality of conditions, and the game control method further comprising transmitting data for displaying information indicating an extent to which each of the conditions has been satisfied.
However, FarmVille teaches: wherein the benefit providing condition includes a plurality of conditions, and the game control method further comprising transmitting data for displaying information indicating an extent to which each of the conditions has been satisfied. (FarmVille – [pdf page 204, Earning your next ribbon] Table. 11-2 illustrates calculation of actions needed to be award your next ribbon. Without having to wait to find out how many actions the following ribbon the user can view how many actions are left for achieving the next ribbon award.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have combined Luxton, FarmVille and Barclay as each inventions relates to transferring of virtual items in a social networking servers (SNS). Adding the teaching of Farmville and Barclay provides Luxton with the transferring items currently a user possession. Therefore, providing an added benefit of giving gifts currently owned.
Regarding dependents claim 20, discloses all the features with respect to claim 17 as outlined above
Luxton does not explicitly teach: wherein a second screen including the plurality of obtainable objects is displayed in response to an operation to a fifth interface by the first user.
However, FarmVille teaches: wherein a second screen including the plurality of obtainable objects is displayed in response to an operation to a fifth interface by the first FarmVille – [pdf page 85-86, Giving and Receiving Gifts] Sending free gifts such as animals, trees, decoration, and construction materials available as free gifts. Fig. 4-6 illustrates an interface for “The FarmVille Gifting Page”. 1. Gifting Page interface, 2. Select via radio button the gift to send, 3 select friend any number of friends to send the gift(s) and 3. Send the gift (transfer))
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have combined Luxton, FarmVille and Barclay as each inventions relates to transferring of virtual items in a social networking servers (SNS). Adding the teaching of Farmville and Barclay provides Luxton with the transferring items currently a user possession. Therefore, providing an added benefit of giving gifts currently owned.
Regarding dependents claim 21, discloses all the features with respect to claim 17 as outlined above
Luxton teaches: wherein the first object provided to the first user is equivalent to the second object to be transferred to the second user. (Luxton − [0032-0033] As shown in Fig. 10, a virtual item can be associated with the first player and other players 1106. Displaying a wine glass on the other players receiving the virtual drink. Purchasing of drink is one example illustrated in Fig. 9 and Fig 10. However, the system can also transfer first player chips to other players in the game.)
Regarding dependents claim 24, discloses all the features with respect to claim 17 as outlined above
Luxton teaches: wherein the first user and the second user belong to an identical community, or the first user and the second user are in a friend relationship. (Luxton − [0022] Furthermore, transfers can be limited to players who are friends or otherwise connected within the context of an online social network (e.g., transfers are only allowed between players who are also "friends" on Facebook (r)). Fraud detection systems can be used to prevent fraudulent transactions.)
Regarding independents claim 25, Luxton teaches: A non-transitory computer-readable record medium including computer executable instructions, wherein the instructions, when executed by a computer of a user, cause the computer to perform a method, the method comprising: (Luxton − [0009] FIG. 2 illustrates an example computer system architecture.)
receiving data for displaying a first screen including a posted message, (Luxton – [0030] Fig. 8, a message/chat box displaying messages posted by user of a gaming system)
receiving data for displaying a message from the another user; (Luxton – [0030] Fig. 8, a message/chat box displaying messages posted by user of a gaming system)
displaying the message on the display; (Luxton – [0030] Fig. 8, a message/chat box displaying messages posted by user of a gaming system)
Luxton does not explicitly teach: a second interface for requesting transfer of an object that another user possesses to the user, and a third interface such that the posted message, the first interface, the second interface for requesting transfer of the object that the another user possesses to the user, and the third interface are displayed simultaneously on the first screen,
However, FarmVille teaches: a first interface, a second interface for requesting transfer of an object that another user possesses to the user, and a third interface such that the posted message, the first interface, the second interface for requesting transfer Farmville – Figure 3-1. The tab Free Gifts is the second interface, Get farm Cash is the fifth interface and Third Interface is the Sign Post. Clicking the Sign Post will bring up posted message that will be displayed with the tabs in Figure 3-1.)
a second screen being displayed in response to an operation to the third interface; (FarmVille – [pdf page 81] Click the Get Farm Cash tab above the FarmVille play area to display the Buy Farm Cash & Coins menu, as shown in Figure 5-1. Clicking the tab (interface) will generate the second screen Figure 5.1 as shown below.)
receiving data for displaying a first notification that the object has been transferred when the object has been transferred from the another user to the user; (FarmVille – [pdf page 87-88, Accepting and Using Gifts] Fig. 4-7 illustrates notification of pending gifts received from the first user. Fig. 4-9 illustration of Gift Acceptance confirmation page.)

    PNG
    media_image7.png
    143
    282
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    297
    519
    media_image8.png
    Greyscale

displaying the first notification on a display of the computer; (FarmVille – [pdf page 87-88, Accepting and Using Gifts] Fig. 4-7 illustrates notification of pending gifts received from the first user. Fig. 4-9 illustration of Gift Acceptance confirmation page.)
receiving data for displaying content of a benefit; (FarmVille – [pdf page 201-202, Sharing ribbon bonuses with neighbors] Fig. 11-1 Ribbons awarded for a particular achievement.)
displaying the content of the benefit on the display; (FarmVille – [pdf page 202-204, Sharing ribbon bonuses with neighbors] When you earn a ribbon, a pop-up notice like the one in Figure 11-2 appears to inform you of your achievement. Click the Share button on this notification to post a notice about your achievement to your news feed)
receiving data for displaying a second notification that the benefit has been provided to the user when the benefit is provided to the user by a benefit providing condition being fully satisfied regarding the user; (FarmVille – [pdf page 202-204, Sharing ribbon bonuses with neighbors] When you earn a ribbon, a pop-up notice like the one in Figure 11-2 appears to inform you of your achievement. Click the Share button on this notification to post a notice about your achievement to your news feed)
displaying the second notification on the display, when the benefit providing condition is fully satisfied; (FarmVille – [pdf page 202-204, Sharing ribbon bonuses with neighbors] Fig. 11-2 illustrates Ribbon Bonus notification which can be shared among neighbors.)
receiving, when the benefit providing condition is not fully satisfied, data for displaying information indicating an extent to which the benefit providing condition has been satisfied regarding the user; and displaying the information on the display, when the benefit providing condition is not fully satisfied. (FarmVille – [pdf page 204, Earning your next ribbon] Table. 11-2 illustrates calculation of actions needed to be award your next ribbon. Without having to wait to find out how many actions the following ribbon the user can view how many actions are left for achieving the next ribbon award.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have combined Luxton and FarmVille as both inventions relates to transferring of virtual items in a social networking servers (SNS). Adding the teaching of Farmville provides Luxton with the transferring items currently a user possession. Therefore, providing an added benefit of giving gifts currently owned.
Regarding dependents claim 26, discloses all the features with respect to claim 25 as outlined above
Luxton 
However, FarmVille teaches: wherein the benefit providing condition includes a plurality of conditions, at least one of which relates to a number and a kind of the second object transferred to the second user. (FarmVille – [pdf page 204, Earning your next ribbon] Table. 11-2 illustrates calculation of actions needed to be award your next ribbon. Without having to wait to find out how many actions the following ribbon the user can view how many actions are left for achieving the next ribbon award.)
Regarding dependents claim 27, discloses all the features with respect to claim 25 as outlined above
Luxton does not explicitly teach: wherein the benefit providing condition includes a plurality of conditions, and the game control method further comprising transmitting data for displaying information indicating an extent to which each of the conditions has been satisfied.
However, FarmVille teaches: wherein the benefit providing condition includes a plurality of conditions, and the game control method further comprising transmitting data for displaying information indicating an extent to which each of the conditions has been satisfied. (FarmVille – [pdf page 204, Earning your next ribbon] Table. 11-2 illustrates calculation of actions needed to be award your next ribbon. Without having to wait to find out how many actions the following ribbon the user can view how many actions are left for achieving the next ribbon award.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have combined Luxton and FarmVille as both inventions relates to transferring of virtual items in a social networking servers (SNS). Adding the teaching of 
Regarding dependents claim 28, discloses all the features with respect to claim 25 as outlined above
Luxton does not explicitly teach: wherein a second screen including the plurality of obtainable objects is displayed in response to an operation to a fifth interface by the first user.
However, FarmVille teaches: wherein a second screen including the plurality of obtainable objects is displayed in response to an operation to a fifth interface by the first user. (FarmVille – [pdf page 85-86, Giving and Receiving Gifts] Sending free gifts such as animals, trees, decoration, and construction materials available as free gifts. Fig. 4-6 illustrates an interface for “The FarmVille Gifting Page”. 1. Gifting Page interface, 2. Select via radio button the gift to send, 3 select friend any number of friends to send the gift(s) and 3. Send the gift (transfer))
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have combined Luxton and FarmVille as both inventions relates to transferring of virtual items in a social networking servers (SNS). Adding the teaching of Farmville provides Luxton with the transferring items currently a user possession. Therefore, providing an added benefit of giving gifts currently owned.
Regarding dependents claim 29, discloses all the features with respect to claim 25 as outlined above
Luxton teaches: wherein the first user and the second user belong to an identical community, or the first user and the second user are in a friend relationship. Luxton − [0022] Furthermore, transfers can be limited to players who are friends or otherwise connected within the context of an online social network (e.g., transfers are only allowed between players who are also "friends" on Facebook (r)). Fraud detection systems can be used to prevent fraudulent transactions.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-3pm, 6pm-9pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL E BARNES JR/Examiner, Art Unit 2177  

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177